Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-20 are currently pending. 
Response to Arguments
3.	Applicant’s arguments with respect to rejections made under §101 have been fully considered but are not persuasive.  Applicant argues that the claims “are not wholly directed to an abstract idea” because they “ do not focus on mathematical concepts” and they recite” the receipt, generation and use of various data types, including tracking and delivery data, virtual green weight and gross weight data, country data, exchange rate data, process data, geographic location, certification(s), varietal data, and self-sovereign identity data associated with specific users in order to reduce the amount of fraud within supply chains.” 
4.	Examiner respectfully disagrees. The claims recite concepts of mathematical relationship (e.g., determining virtual green weight, determining price per unit weight, based on the collected data). See specification: ([0021] a user associated with the mill determines the green weight by multiplying the gross weight by the factor. [0023] the first device determines the total price by multiplying the green weight by the price per unit weight. The first device may then update the first user interface to include the green weight and the total price) Furthermore, the “generation and use of various data types” are limitations that recite the abstract idea of certain methods of organizing human activity. The “realm of abstract ideas” includes “collecting information, including when Electric Power Grp., LLC v. Alsom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011)—obtaining and comparing intangible data (detecting fraud in a credit card transaction between a consumer and a merchant over the Internet could be performed by a human). Moreover, reducing the amount of fraud within supply chains by providing various data might improve the business process of the supply chain – but doesn’t improve any computers/technology.

5.	Applicant argues the claims “are not wholly directed to an abstract idea” because “the generation of dynamic, user-specific interfaces, generated commodity prices (from the cloud), producer, and/or the cooperative, the commodity at issue, weights, the farm, the mill at issue, the exporter, the exporting country, the importer, the importing country, and exporting country's exchange rate, and importing country's exchange rate. 
6.	Examiner respectfully disagrees and notes that these are merely reciting an abstract idea of method of organizing human activity and mathematical relationship by collecting data, calculating data and then displaying the results to the users similar to Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016).   

7.	Applicant argues the claims “are not wholly directed to an abstract idea” because “the claims as amended herein now recite the generation of a block in a blockchain ledger that is specific to the delivery at issue and includes access control details such that when the recited QR code is scanned, the blockchain is parsed to determine 
8.	Examiner respectfully disagrees and notes that generating and displaying “QR Code” and creating block in the blockchain are generally link the use of a judicial exception to a technological environment or field of use. Moreover, scanning the QR code is merely insignificant extra solution activity for data gathering and outputting (see MPEP 2106.05 (g)). “[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer.”  Electronic Comm. V. Shopperschoice.com, LLC, no. 2019-1587, (Fed. Cir. May 14, 2020), slip op. at 7 (quotation marks and citations omitted).   

9.	Applicant further argues the Office cannot maintain the pending § 101 rejection at least because the Office cannot show that the claims are directed to one or more of the groupings listed under Prong 1 of the "abstract idea" analysis. 
10.	Examiner respectfully disagrees. The claims recite concepts of method of organizing human activities and mathematical relationship as analyzed in the OA below.  

11.	Applicant further argues that the claims are directed to computer-centric problems and solutions and that the “time-sensitive display of indications of self-sovereign identity confirmations via user interfaces to aid in the security of these transactions is dynamic and could not be done absent the specific systems”. 
12.	 Applicant did not identify a specific “computer- centeric problems and solutions” in the remarks. The claims do not recite “time-sensitive display”.  Additionally, , Fairwarning IP, LLC v. Iatric System, Inc., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016) (“The claimed rules ask whether accesses of PHI, as reflected in audit log data, are 1) ‘by a specific user,’ 2) ‘during a pre-determined time interval,’ or 3) ‘in excess of a specific volume.’ ‘500 patent col. 16 ll. 34-36. These are the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries.”   

to the availability of transparent price data on which users in the supply chain can rely on when selling and purchasing commodities. As such, the claims are integrated into a practical application”. This is an improvement to the abstract idea not to computer functionality. 
14.	 Examiner respectfully disagrees.  The claims are not integrated into a practical application. The “creation of self-sovereign identities” is abstract idea and creating “QR” and “block” are additional elements that link the use of a judicial exception to a technological environment or field of use. Fraud deterrence by verifying the identity of the delivery, acquirer, producer, importer, and exporter is similar to the economic concepts that were identified as abstract ideas by the Supreme Court, such as intermediated settlement (Alice Corp.) and risk hedging (Bilski). Furthermore, unlike Enfish and McRo, the claims here did not deal with specific improvement to computer capability. In Enfish, the claims are directed to improve how systems store and access data and McRo claims are directed toward allowing computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be produced by human animators.  An inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” Genetic Techs, v. MerialLLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, “we then ask, ‘[what else is there in the claims before us?”) (emphasis added)). Instead, an inventive concept is furnished by an element or Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

15.	Applicant further argues “regarding consideration of the features of a claim as a whole under Bascom, the claims at issue can correlate a level of computing and communications hardware with a level of service need in a way and using particular types of information that provides both an inventive concept and a specific technical solution.”
16.	Examiner respectfully disagrees and notes that the claims here are not analogous to the unconventional network architecture of BASCOM. Instead, the recited computing devices are used as tools to improve the abstract idea of organizing human activity and mathematical relationship.  See e.g. Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions required by the method claims."   Furthermore, “using particular types of information” is merely abstract.  Applicant did not identify the “specific technical solution” or the problem the claims are trying to solve. 

17.	Applicant further argues “under Berkheimer, the Office has not established that Applicant's claim elements constitute "well-understood, routine, conventional activities" as required by the April 2018 Memo.” 

19.	Applicant’s amendments in combination with the other claim limitations overcome rejections made respect to rejections made under §103, therefore its withdrawn. 
20.	Applicant’s amendments overcome the rejection made under 112 (b), therefore it’s withdrawn. 
Claim Rejections - 35 USC § 112
21.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
indicating users in the supply chain that are authorized to view information associated with transactions in the supply chain; and associating the block with the QR code such that, when the QR code is scanned, the blockchain is parsed to determine if the block indicates the information associated with the transactions is authorized for viewing”. Applicant’s specification does not describe the associating feature of the QR and the authorized users. The specification is silent on indicating the authorized users, when the QR is scanned (see specification: par.25, the shipment may be associated with a code, such as a Quick Response (QR) code, that the users included in the supply chain may use to view the information about the shipment. As such, the system may store the information in association with the code such that, when users request information by providing the code, the system is able to identify the requested information and then provide the information to the users).   Additionally, the specification does not describe the parsing feature when the QR is scanned (determine if the block indicates the information associated with the transactions is authorized for viewing).  See par.75, To create the ledger, the ledger component 646 may initially authorize users that are included in the supply chain. In some instances, the ledger component 646 may authorize a user based on receiving the code associated with the supply chain for the shipment. However, in other instances, the ledger component 646 may authorize the user using other types of information, such as an identifier (e.g., name), address, password, and/or the like associated with the supply chain. Once the user has been authorized, the ledger component 646 may determine the capacity that the user is 
24.	 The dependent claims 2-5,7-15, and 17-20 inherit the rejection of their respective base claim 1, 6 and, 16 as such are rejected for the same reasons.  

Claim Rejections - 35 USC § 101
25.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


26.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-20 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
27.	Claims 1, 6, and 16 recite the abstract idea of determining a shipment price (as shown in the recited representative functions of the independent claims- receiving, a first input indicating a gross weight associated with a  delivery of a commodity; present an indication of the gross weight; receiving, a second input indicating a conversion factor associated with the  delivery of a commodity; present an indication of the conversion factor; determining a green weight associated with the  delivery of a 
28.	 This qualifies as a method of organizing human activities because the limitations above are setting forth non-technical particulars of commercial agreement or business relationship between people to (i.e. in the terminology of the 2019 updated Guidance, commercial agreements in the form of contracts; sales activities or behaviors; business relations). Moreover, the claims recite concepts related to mathematical relationships. The Claims do not go beyond collecting and analyzing data on a generic device.
29.	It is similar to other abstract ideas held to be non-statutory by the courts (see Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies ;OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015)—price optimization based on factors; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results.   See also intermediated settlement (Alice Corp.), risk hedging (Bilski), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:

The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (“electronic device”, “display”, “one or more processors”, “user interface”, "a first interface element of the user interface”, “a second interface element of the user interface”, “networked devices” “one or more computer-readable media storing instructions”- all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself (e.g. “platform”, “program code” and “computer program”) this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. Moreover, the generating and displaying of the “QR Code”, “block” and “blockchain” are generally linking the use of a judicial exception to a particular technological environment or field of use, and “when scanned” is merely insignificant extra solution activity for data gathering and outputting (see MPEP 2106.05 (g)); these do not integrate the abstract idea into a practical application. 
31.	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
32.	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
33.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements (“electronic device”, “display”, “one or more processors”, “user interface”, "a first interface element of the user interface”, “a second interface element of those having ordinary skill in the art readily recognize that the techniques described above can be utilized in a variety of devices, environments, and situations. [0036] As further described herein, a device and/or electronic device may include, but is not limited to, a mobile phone, a laptop, a computer, a tablet, and/or any other type of device. Additionally, while the examples herein describe a given electronic device as performing specific processes, in other examples, one or more other devices may perform the processes. [0064] As shown, the electronic device 108 may include processor(s) 602, network interface(s) 604, a display 606, input device(s) 608, and memory 610. The memory 610 may store various components of the electronic device 108, such as a user interface component 612, a weight component 614, and a price component 616.). The Claims recite the additional elements (“platform”, “program code” and “computer program”-see paragraph [0086] In the context of software, the blocks  In one embodiment, the mass storage device 1514 or other computer-readable  storage media is encoded with computer-executable instructions which, when loaded into the42 Atty. Ref. No.: C275-0002US computer 1500, transform the computer from a general-purpose computing system into a special-purpose computer capable of implementing the embodiments described herein. These computer-executable instructions transform the computer 1500 by specifying how the CPUs 1504 transition between states, as described above. According to one embodiment, the computer 1500 has access to computer-readable storage media storing computer-executable instructions which, when executed by the computer 1500, perform the various processes described above. The computer 1500 may also include computer-readable storage media having instructions stored thereupon for performing any of the other computer-implemented operations described herein).  The claims additionally recite “QR code”, “block” and “blockchain”- and “Scanned” see specification: [0025] he shipment may be associated with a code, such as a Quick Response (QR) code, that the users included in the supply chain may use to view the information about the shipment, which is described in more detail below. As such, the system may store the information in association with the code such that, when users request information by providing the code, the system is able to identify the requested information and then provide the information to the users. [0072], The memory 642 may store various The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
34.	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
35.	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
36.	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already generally linking the use of a judicial exception to a particular technological environment (MPEP 2106.05(g)). 
Dependent Claims Step 2B:
37.	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Additionally, the claims 2-4, 10, 14 and 19 add the elements “protected digital ledger”, “one or more devices”, and “one or more computing devices”, See Specification: [0074] the ledger component 646 may be configured to generate ledgers for shipments, where the ledgers may be represented by ledger data 652. In some instances, the ledgers may include blockchain ledgers. By generating a ledger for a shipment, the remote system(s) 128 may ensure that each user participating within the supply chain is able to maintain a full record of the shipment. [0117] FIG. 15 shows an example computer architecture for a computer 1500 capable of executing program components for implementing the functionality described above. The computer architecture shown in FIG. 15 illustrates a server computer, workstation, desktop computer, laptop, tablet, network appliance, e-reader, smartphone, or other computing device, and may be utilized to execute any of the software components presented herein. [0036] as further described herein, a device and/or 


Conclusion
38.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kingston et al. (US 20180075406 A1) related to a system and method for commodities analysis, collection, resource allocation, and tracking associated with the sale of commodities.
Toth (US 2019/0097812) related to a system and method for Self-Sovereign Digital identity. 
Gandhi (US 2014/0052633 A1) related to a methods and systems for facilitating payments in a chat session and converting price currency based on the location. 
Sankaran et al (US 2020/0311670) related to a methods and systems for securing private information during shipping using a blockchain. 
Yanling Chang, Eleftherios Iakovou & Weidong Shi (2020) Blockchain in global supply chains and cross border trade: a critical synthesis of the state-of-the-art, challenges and opportunities, International Journal of Production Research, 58:7, 2082-2099, DOI: 10.1080/00207543.2019.1651946.

Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628